Citation Nr: 0634967	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-30 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a mental disorder.\to 
include post-traumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1982 through May 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  While the issue of entitlement to service 
connection for a bilateral knee disability was perfected, it 
has since been granted and is consequently no longer before 
the Board.  The remaining issues are now before the Board for 
appellate review.  At the January 2006 hearing in this 
matter, the issues of entitlement to service connection for a 
mental disorder secondary to sexual harassment, and 
entitlement to service connection for depression with 
alcoholism, were consolidated into one issue as stated in the 
case caption, above.

The veteran's appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran is seeking service connection for a mental 
disorder.  She contends that her mental disorder manifested 
in various ways due to a combination of in-service incidents.  
In particular, she contends that she suffers from post-
traumatic stress disorder (PTSD), depression with alcoholism, 
anxiety and hyperventilation, as secondary to in-service 
sexual harassment and personal assault.  

In order to establish service connection for PTSD secondary 
to in-service sexual harassment and/or personal assault, the 
evidence must establish a current diagnosis, a link between 
current symptoms and an in-service stressor, and evidence 
that the in-service stressor actually occurred.  See 
38 C.F.R. § 3.304(f) (2006).  The veteran was given the 
opportunity to fill out both a PTSD questionnaire (see April 
2001 letter to the veteran) and a personal assault 
questionnaire (see May 2003 letter to the veteran), but she 
failed to respond to either.  As such, the remainder of this 
appeal will be analyzed under a general service connection 
claim for a mental disorder, which requires a showing of a 
current disability, an in-service incurrence, and a nexus 
between the two.  See 38 C.F.R. § 3.303(a) (2006).

In January 2004, Dr. Lorraine Braswell, a VA psychologist, 
diagnosed PTSD due to assault and discussed the veteran's 
history of pre-service spousal abuse.  More recently, in 
March 2004, a VA examiner diagnosed depressive disorder and 
alcohol dependence.  In so doing, the examiner discussed the 
veteran's history of spousal abuse, which occurred prior to 
service, and the veteran's claims of in-service sexual 
harassment.  Neither physician appears to have completely 
reviewed the veteran's record, in that neither of them 
discussed the February 1988 report in the veteran's service 
medical records that documents an in-service incident 
whereupon the veteran was picked up by another individual and 
thrown to the cement ground.  Also in service, the veteran 
was struck by an automobile at which time she suffered 
injuries to both knees.  This occurred in September 1985.  
While the veteran's spousal abuse did occur prior to service, 
no medical opinion has been obtained with regard to 
establishing a nexus between the veteran's current diagnoses 
and the documented in-service incidents.  As such, additional 
development is required.

In addition, at her January 2006 hearing, the veteran stated 
that she received treatment from Dr. Thomas Mara, now of 
Monterrey, California, for anxiety and hyperventilation.  She 
also stated that she suffered from anxiety and 
hyperventilation in service and has had episodes of both 
since service.  The veteran's claims folder does contain 
service medical records from March 1984 relating to anxiety 
and hyperventilation, but does not contain any of Dr. Mara's 
records.  Under 38 C.F.R. § 3.159(c)(1) (2006), VA is 
obligated to assist the veteran in obtaining these relevant 
medical records.  As such, additional development is 
necessary.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has satisfied its duty 
to notify the veteran, including issuing 
corrective notice that is compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 
 
2.  Contact the veteran and obtain 
information, including physicians names, 
addresses, and dates of treatment, for any 
private treatment she has received for her 
mental disorder, including anxiety and 
hyperventilation.  Obtain fully executed 
authorizations to obtain records for the 
private physicians, including Dr. Thomas 
Mara.  Then, obtain all available, non-
duplicative treatment records in relation 
to the veteran's claims and associate 
those records with the claims folder. 
 
3.  Once the above development has been 
accomplished, afford the veteran a VA 
mental examination to determine the nature 
and etiology of any current mental 
disorder.  The claims folder should be 
provided to and reviewed by the examiner.  
Any necessary tests and studies should be 
conducted.  After diagnosing any current 
disability, the examiner should offer an 
opinion regarding the etiology of the 
veteran's diagnosed mental disorder by 
addressing the following question:  is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's mental disorder was caused by 
sexual harassment, a personal assault, or 
any other event of service?   
 
A complete rationale should be provided 
for any opinion expressed, and the 
examiner should direct the reader to 
particular evidence used in his/her 
rationale.  The examiner should render an 
opinion taking into consideration the in-
service incidents discussed in the 
narrative portion of this remand. 
 
4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


